Citation Nr: 0534563	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of an injury of the right foot, to include a chip fracture of 
the first metatarsal.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel





INTRODUCTION

The veteran had active service from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In June 2004, the Board remanded the 
appeal for further development.

On another matter, the Board notes that the record contains a 
diagnosis of post-traumatic stress disorder.  If the veteran 
wishes to file a claim for this disorder, he should so inform 
the RO, which should take appropriate action.


FINDINGS OF FACT

1.  The May 1972 rating decision, which denied service 
connection for an injury of the right foot, to include a 
fracture of the right foot, is final.

2.  The evidence received since the May 1972 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

The evidence received since the RO denied service connection 
for an injury of the right foot in May 1972 is not new and 
material, and thus the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the April 2003 notice essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In this 
regard, the letter informed the veteran and his 
representative of the information and evidence necessary to 
reopen a previously denied claim and to substantiate a claim 
for service connection.  The letter also informed him of his 
and VA's duties in obtaining evidence, and asked him to 
submit information about any additional evidence or the 
evidence itself.  In addition, in a June 2004 letter, the AOJ 
asked him to send any evidence in his possession that 
pertains to his claim.

In addition, VA provided the veteran with a copy of the 
appealed June 2002 rating decision, August 2003 statement of 
the case, June 2004 Board remand, and December 2004 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical records, post-service VA medical records, and 
statements made by the veteran in support of his claim.  In 
this regard, the Board notes that the veteran has only 
indicated receiving treatment at a VA medical center (VAMC).  
Thus, the Board observes that there are no outstanding 
private medical records.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  



New and Material Evidence

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The RO most recently denied service connection for residuals 
of an injury of the right foot, to include a chip fracture of 
the first metatarsal, in a May 1972 rating decision.  The 
veteran was notified of the decision later that month.  The 
veteran did not appeal.  Thus, the May 1972 decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2005).  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Therefore, VA must review all of the evidence submitted since 
the May 1972 rating decision in order to determine whether 
the claim may be reopened.  See Hickson, supra.  The evidence 
of record at that time failed to show that the veteran 
suffered a fracture of the right foot in service.  In this 
regard, service X-rays were negative for a fracture.  The 
evidence also failed to show that he had a right foot 
disability that was related to service.  In this regard, 
there was no evidence that he had a right foot disability or 
that such disability was related to service.  Thus, the 
evidence needed to reopen his claim is evidence that tends to 
show that he fractured his right foot in service or has a 
current right foot disability that is related to service.

The evidence added to the record since the May 1972 rating 
decision consists of VAMC records, including a June 2002 exam 
report.  The records show treatment for service-connected 
residuals of a right leg injury and several other nonservice-
connected disorders; however, they do not show treatment for 
a right foot disability.

After review, the Board finds that, although new, the 
additional evidence is not material.  In this regard, the 
evidence does not tend to show that the veteran fractured his 
right foot in service or that he has a current right foot 
disability that is related to service.  The evidence merely 
shows treatment for other disorders not on appeal.  As such, 
the evidence, by itself or when considered in conjunction 
with the evidence previously of record, does not relate to an 
unestablished fact needed to substantiate the veteran's 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating his claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for residuals of an injury of the right foot, to 
include a chip fracture of the first metatarsal.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for residuals 
of an injury of the right foot, to include a chip fracture of 
the first metatarsal, the appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


